EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
The drawings of August 20, 2020 are hereby accepted as FORMAL.

The use of the terms Apple; LINUX, UNIX, WiMax, and Bluetooth, all on page 12 of the specification, each of which is a trade name or a mark used in commerce, has been noted in this application. Each of these terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Maier et al (‘872) is of general interest for showing a radar target emulator and the use of a virtual radar signal.
Ehmann et al (‘624) is of general interest for showing the use of a virtual target in a virtual surrounding area of a motor vehicle.
Chen et al (‘019) is of general interest for showing simulation of linear frequency modulation in a radar signal.
Tang et al (‘046) is of general interest for showing a multi-function radar data processing simulator.
Haghighi (‘586) is of general interest for showing the generating of virtual radar signatures.
Lee (‘383) is of general interest for showing radar target emulation in a vehicular radar.
Kong (‘325) is of general interest for showing an echo emulation for automobile radar sensor configurations.
Delguercio (‘522) is of general interest for showing a radar emulator.
Morgan et al (‘950) is of general interest for the disclosure related to testing.
Haghighi et al (‘161) is of general interest for showing the generating of virtual radar signatures.
Kennedy et al (‘996) is of general interest for showing the testing of an RF system using an emulated RF environment.
Camps Raga et al (‘603) is of general interest for showing a high fidelity radar simulator.
Vencel et al (‘463) is of general interest for showing a radar return simulator.
Bordes et al (‘702) is of general interest for the disclosure related to radar data cubes.
Rao et al (‘652) is of general interest for the disclosure related to data cubes, for example, see paragraphs [0043] and [0045].
Atsmon et al (‘526) is of general interest for the disclosure related to a host vehicle simulation engine, where the sensor can be radar.

Examiner’s Amendment
None.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The text of independent claim 1 is as follows:
“1. A computer-implemented method, comprising: defining an emulated radar transmission waveform based on expected radar performance; constructing a virtual real world scenario comprising one or more virtual target objects, the virtual target objects emulating reflection and scattering properties to an input radar wave of real world objects; emulating operations of radar transmit and receive channels including an antenna array and free space propagation to obtain emulated raw radar data; performing data processing on the emulated raw radar data to build an emulated radar data cube; and utilizing the emulated radar data cube to test at least one of: a radar perception algorithm, or radar integration in an automated driving system.”  (Bold added).
Looking, first, to independent claim 1, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of dependent claims 2-7 depends ultimately from allowable, independent claim 1, each of dependent claims 2-7 is allowable for, at least, the reasons for which independent claim 1 is allowable.
The text of independent claim 8 is as follows:
“8. A non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations, the operations comprising: defining an emulated radar transmission waveform based on expected radar performance; constructing a virtual real world scenario comprising one or more virtual target objects, the virtual target objects emulating reflection and scattering properties to an input radar wave of real world objects; emulating operations of radar transmit and receive channels including an antenna array and free space propagation to obtain emulated raw radar data; performing data processing on the emulated raw radar data to build an emulated radar data cube; and utilizing the emulated radar data cube to test at least one of: a radar perception algorithm, or radar integration in an automated driving system.”  (Bold added).
As for independent claim 8, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of dependent claims 9-14 depends ultimately from allowable, independent claim 8, each of dependent claims 9-14 is allowable for, at least, the reasons for which independent claim 8 is allowable.
The text of independent claim 15 is as follows:
“15. A data processing system, comprising: a processor; and a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations, the operations including defining an emulated radar transmission waveform based on expected radar performance; constructing a virtual real world scenario comprising one or more virtual target objects, the virtual target objects emulating reflection and scattering properties to an input radar wave of real world objects; emulating operations of radar transmit and receive channels including an antenna array and free space propagation to obtain emulated raw radar data; performing data processing on the emulated raw radar data to build an emulated radar data cube; and Atty. Docket No.: 209922.0622.8 (P582) 22utilizing the emulated radar data cube to test at least one of: a radar perception algorithm, or radar integration in an automated driving system.”  (Bold added).
With respect to independent claim 15, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of dependent claims 16-20 depends ultimately from allowable, independent claim 15, each of dependent claims 16-20 is allowable for, at least, the reasons for which independent claim 15 is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648